Name: Commission Regulation (EEC) No 128/93 of 26 January 1993 ending the charges against the tariff ceilings opened for 1992 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Mexico and India
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  America;  industrial structures and policy;  international trade;  trade policy
 Date Published: nan

 No L 18/8 27. 1 . 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 128/93 of 26 January 1993 ending the charges against the tariff ceilings opened for 1992 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Mexico and India THE COMMISSION OF THE EUROPEAN COMMUNITIES, (ECU) Having regard to the Treaty establishing the European Economic Community, Order No CN code Origin Ceiling 10.0140 2905 31 00 Mexico 4 167 000 10.0190 2917 11 00 India 208 000 Whereas on 1 January 1993, the sum of the quantities charged during the 1992 preferential period has exceeded the ceiling in question ; Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of industrial products origin ­ ating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2), and in particular the second paragraph of Article 9 thereof, Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings in respect of Mexico for products of CN code 2905 31 00 (Order No 10.0140) and in respect of India for products of CN code 2917 11 00 (Order No 10.0190), Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90 suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column six of Annex I to that Regulation in respect of each of the products or group of products under consideration ; whereas as provided for in Article 9 of the said Regula ­ tion, the Commission may, after 31 December 1992, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; HAS ADOPTED THIS REGULATION : Article 1 Whereas, in respect of the products or the groups of products of the CN codes and origins indicated in the table below, the relevant ceilings for 1992 were fixed at the levels indicated in that table : The quantities charged against the tariff ceilings opened for 1992 by Regulation (EEC) No 3831 /90 relating to the products and origins indicated in the table below, shall cease to be allowed from 30 January 1993 . Order No CN code Description Origin 10.0140 2905 31 00 Ethylene glycol (ethanediol) Mexico 10.0190 2917 1100 Oxalic acid, its salts and esters India Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 1 . Regulation last amended by Council Regulation (EEC) No 3917/92 (OJ No L 396, 31 . 12. 1992). (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6 . 1992, p. 1 ). 27. 1 . 93 Official Journal of the European Communities No L 18/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1993 . For the Commission Christiane SCRIVENER Member of the Commission